UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-7610


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

LEWIS MOSES BYRD,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Graham C. Mullen,
Senior District Judge. (3:03-cr-00067-GCM-DCK-1; 3:08-cv-00257-
GCM)


Submitted:   February 28, 2011             Decided:   March 10, 2011


Before TRAXLER, Chief Judge, and KING and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lewis Moses Byrd, Appellant Pro Se.         Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Lewis Moses Byrd seeks to appeal the district court’s

order granting the Government’s motion to file its response to

his 28 U.S.C.A. § 2255 (West Supp. 2010) motion out of time and

denying Byrd’s motion to amend his § 2255 motion.                          This court

may    exercise    jurisdiction        only   over    final      orders,   28   U.S.C.

§ 1291 (2006), and certain interlocutory and collateral orders,

28    U.S.C.    § 1292   (2006);       Fed.   R.     Civ.   P.    54(b);    Cohen    v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                          The

order Byrd seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                       Accordingly, we

dismiss the appeal for lack of jurisdiction.                      We dispense with

oral    argument    because      the    facts      and   legal     contentions      are

adequately      presented   in    the     materials      before     the    court    and

argument would not aid the decisional process.

                                                                            DISMISSED




                                          2